NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 13, 2019*
                               Decided March 14, 2019

                                        Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge


No. 17-2390

DOROTHY A. MOORE-FOTSO,                        Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District
                                               of Illinois, Eastern Division.
      v.
                                               No. 1:12-cv-10419
BOARD OF EDUCATION OF THE
CITY OF CHICAGO,                               Robert M. Dow, Jr.,
      Defendant-Appellee.                      Judge.

                                      ORDER

       Dorothy Moore-Fotso, a former teacher, sued the Chicago Board of Education for
workplace discrimination under the Americans with Disabilities Act, 42 U.S.C. § 12101 et
seq. The district court entered summary judgment for the Board. On Moore-Fotso’s
claims that the Board failed to accommodate a disability and discriminated against her,
the court reasoned that she was not a "qualified individual" under the ADA. Moore-
Fotso was absent or tardy without excuse 130 times in just two years, and the essential


      * We have agreed to decide the case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 17-2390                                                                           Page 2

functions of the job (teaching) required her to show up to work on time. See Preddie v.
Bartholomew Consol. Sch. Corp., 799 F.3d 806, 814 (7th Cir. 2015) (“twenty-three absences
prevented [plaintiff] from performing the essential functions of his teaching position,”
so “he is not a qualified individual”). The district court also entered summary judgment
on her retaliation claim because the adverse actions predated her protected conduct or
were unsubstantiated.

       While we see no reason to disturb the district court’s thorough opinion, we must
dismiss (rather than affirm) Moore-Fotso’s appeal because she has violated this court’s
rules. During the pendency of this appeal, she received six extensions of time to file her
opening brief. Even though the last of these warned that she would receive no more
extensions, in her initial opening brief she asked for another anyway. She later filed an
“amended” opening brief, which in combination with her initial filing we allowed to
serve as her opening. But even ignoring their belatedness, these filings are inadequate.
The briefs do not raise any cogent arguments, discuss the district court’s decision,
describe the case or its proceedings, ask for relief, cite any legal authority, or provide
record citations. (In lieu of citations or dates, she inserts “X’s”—over 120 times.)

       We are mindful of the challenges facing pro se litigants like Moore-Fotso, and
accordingly we construe all her filings liberally. Anderson v. Hardman, 241 F.3d 544, 545
(7th Cir. 2001). Still, we cannot review the merits of her case because her brief does not
present any discernible argument. See FED. R. APP. P. 28; Yasinskyy v. Holder, 724 F.3d
983, 989 (7th Cir. 2013); Anderson at 545. Appellants must provide an articulable basis
for disturbing a judgment, Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir. 2008), and
Moore-Fotso’s brief has failed to do so.

        Her reply brief, which she filed after seven extensions of time, is similarly
deficient. Like the opening brief, she again inserts X’s in lieu of record citations. She has,
we acknowledge, belatedly cited some case law and mentions some rulings of the
district court. But even here, Moore-Fotso does not engage with the district court’s
reasons for entering summary judgment, and thus still provides us with no basis to
disturb it. And even if she had, the reply brief is too late in the appeals process to raise
issues and arguments for the first time. Darif v. Holder, 739 F.3d 329, 336–37 (7th Cir.
2014). Such arguments belonged in her opening brief, so that the Board could respond
to them.
No. 17-2390                                                                      Page 3

       Because Moore-Fotso’s filings have not presented any articulable basis for
disturbing the judgment of the district court, and because we see no obvious errors, we
DISMISS the appeal.